Decided October 15, 1912.
On Petition for Rehearing.
(127 Pac. 25.)
Mr. Justice Burnett
delivered the opinion of the court.
The plaintiff, in her representative capacity as admin-istratrix of the estate of H. J. Winters, deceased, brought this suit, alleging that she was in possession of certain real property belonging to the estate, and charging that *169the defendant claimed title thereto by virtue of a forged deed, purporting to have been executed by Winters in his lifetime. She prayed for a cancellation of the deed; that her right and possession to the real property be divested from any claim or interest on behalf of the defendant by virtue of the deed; that he be restrained from molesting her possession as such administratrix and for other relief. The defendant answered, traversing the complaint, avowed the validity of the deed, and his right to the real property, and prayed that his title to the premises might be .quieted. The new matter of the answer having been put in issue, a trial resulted in a decree in favor of the plaintiff, which was affirmed by this court in an opinion by Mr. McBride (63 Or. 150 (125 Pac. 313).
6. Having retained new counsel, defendant filed a petition for a rehearing, predicated upon the assumption that this is a suit by an administrator under Sections 1279 and 1280, L. O. L. These provide, in substance, that whenever the assets of an estate are insufficient to satisfy the claims against it and the decedent shall in his lifetime have made or suffered a conveyance of real property, with intent to hinder, delay, or defraud his creditors, it is the duty of the executor or the administrator to petition the county court for leave to sue for a cancellation of the conveyance. It is made the duty of the county court to grant permission for the prosecution of such litigation if, upon the application, it appears that the assets are insufficient for the liquidation of the debts, and it is probable that the conveyance was fraudulent as alleged. In King v. Boyd, 4 Or. 326, these statutory requirements were construed, and it was very properly held, by this court, that the suit described in those sections could not be commenced without leave of the county court upon a proper petition for that purpose. The petition for rehearing is based almost entirely upon the doctrine announced in that case.
*1707. The later case of Ladd, v. Mills, 44 Or. 224 (75 Pac. 141), distinguishes it, however, and holds expressly that an administrator in possession of the real property of his decedent has a right under Section 516, L. O. L., to bring a suit in equity against another who claims an interest or estate in the realty in question, adverse to the administrator, for the purpose of determining such conflicting or adverse claims. Under that section, an administrator in possession of his decedent’s real estate, as here alleged, has a right to the aid of a court of equity in protecting his possession against a claim based upon a fictitious deed. The present case is also distinguishable from the class of cases of which King v. Boyd is a type on the further grounds that in such instances the relief is sought against the affirmative fraudulent acts of the decedent himself, whereby he has undertaken to place his property beyond the reach of his creditors. In this case the relief is not sought against the act of the decedent, but against the acts of the defendant himself, whereby he is alleged to have trumped up a baseless, fraudulent claim to the property in the actual posséssion of the administrator.
8. There is yet another reason why the petition for rehearing cannot receive our sanction. If the plaintiff had no capacity of authority to institute this suit, that fact was patent on the face of the complaint. Without urging the question, the defendant answered to the merits, challenging the allegations of the complaint and asserting title in himself by virtue of the deed in question. Section 68, L. O. L., provides that:
“The defendant may demur to the complaint, within the time required by law to appear and answer, when it appears upon the face thereof either: (1) That the court has no jurisdiction of the person of the defendant or the subject of the action; or that (2) the plaintiff has not legal capacity to sue; or * * (6) that the complaint does not state facts sufficient to constitute a cause of action. * * ”
*171Section 71, L. O. L., says that:
“When any of the matters enumerated in Section 68 do not appear upon the face of the complaint, the objection may be taken by answer.”
Section 72, L. 0. L., reads thus:
“If no objection is taken, either by demurrer or answer, the defendant shall be deemed to have waived the same, excepting only the objection to the jurisdiction of the court and the objection that the complaint does not state facts sufficient to constitute a cause of action.”
If, indeed, the defendant is claiming title to the premises in dispute by virtue of a false and forged deed, some one could bring a suit against him to quiet the title or remove a cloud. In effect, the petition for rehearing says “this may all be true but the plaintiff has not legal capacity to urge such a suit.” Having been attacked by a complaint, upon the face of which this objection was apparent the defendant should have demurred, and, not having done so, his objection is waived by virtue of the provisions of Section 72, L. O. L. Wilson v. Wilson, 26 Or. 251 (38 Pac. 185); Owings v. Turner, 48 Or. 462 (87 Pac. 160).
The petition for rehearing is denied-.
Affirmed: Rehearing Denied.